BY THE COURT:
The internal policies of this court require the pre-circulation, to all non-re-cused active judges, of a proposed panel opinion that will create a circuit split. Those policies also allow any active judge to request, before the opinion is issued, a poll on whether the case should be reheard en banc after the opinion is issued.
A member of the court in regular active service having requested a poll pursuant to that policy, and a majority of the judges in regular’ active service having voted in favor of granting rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.